Citation Nr: 1128386	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  98-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD)

2.  Entitlement to a rating higher than 60 percent for a low back disability - degenerative joint disease of L5-S1, degenerative disc disease of L4-5 and L5-S1, and lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1974 to February 1977.  He also had additional service in the National Guard from November 1982 to November 1988, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied the Veteran's claim for a rating higher than 10 percent for his service-connected lumbosacral strain.  The RO also denied his claims for service connection for degenerative joint disease at L5-S1 with narrowing and spur formation and for PTSD.  However, the RO has since granted service connection for the degenerative joint disease at L5-S1 and for degenerative disc disease at L4-5 and L5-S1.  The RO also has assigned a higher 60 percent rating because of this additional low back disability, retroactively effective from October 28, 1997, the date of receipt of the claim for increased compensation.

The Board remanded this case in November 2000, November 2005, and most recently in October 2009 for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and his claimed stressors in service have not been corroborated by his service records or other credible, supporting evidence.

2.  The medical and other evidence in the file, however, is in relative equipoise as to whether the Veteran has PTSD or other psychiatric impairment, and especially depression, which, though not directly related to his military service, is perhaps instead caused or exacerbated by his service-connected low back disability.

3.  Regarding this low back disability, there is no evidence of record showing either ankylosis of this segment of his spine (the thoracolumbar segment) or a vertebral fracture with cord involvement.

4.  He has associated moderately severe to sever neurologic impairment, but which is already contemplated by his existing 60 percent rating under the former rating criteria for pronounced intervertebral disc syndrome (IVDS) and which does not provide a basis for increasing his rating beyond this 60-percent level if instead considering this impairment and the appropriate separate rating under the revised standards, when combining this rating with the rating he is entitled to for his underlying low back disability.


CONCLUSIONS OF LAW

1.  The Veteran has an acquired psychiatric disorder, especially depression, which, though not directly related to his military service, is secondarily related since it is as likely as not proximately due to, the result of, or aggravated by his service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).

2.  But the criteria are not met for a rating higher than 60 percent for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); Diagnostic Codes 5235-5243 (effective September 26, 2003); 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez- Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific." Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments." Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice, at the CAVC level, does not shift to VA unless notice is not provided at all.

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2001, August 2001, March 2006, August 2008, and July 2010.  The RO did not provide VCAA notice prior to initially adjudicating the claims in June 1998 because the VCAA did not yet even exists since it was not enacted until November 2000.  And in Pelegrini II, the Court clarified that, in these type situations, where the VCAA did not exist when the RO initially adjudicated the claims, VA does not have to vitiate the initial decision and start the whole adjudicatory process anew - as if the initial decision was never made.  Rather, as reiterated in Mayfield and Prickett, VA need only ensure the Veteran receives, or since has received, all necessary content-complying VCAA notice, followed by readjudication of the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and he is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, it must be shown that the timing error in the provision of the notice is ultimately harmless, meaning nonprejudicial.  38 C.F.R. § 20.1102.  Here, the Veteran's claims have been readjudicated in an SOC and SSOCs since providing the VCAA notices mentioned, so as to in turn rectify ("cure") any timing defect in the provision of these notices.  Moreover, he also was advised of the downstream disability rating and effective date elements of his claims in the August 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  His claims were most recently readjudicated in the January 2011 SSOC, so since providing even this most recent VCAA notice.  See again Mayfield IV and Prickett, supra.

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of his VCAA notices.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof for showing how a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

Further concerning his claim for service connection for PTSD, the Board notes that effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

The Veteran has not been apprised of these changes.  However, as explained below, in essence, he does not meet the DSM-IV criteria for a diagnosis of PTSD.  So these regulation changes are ultimately inapplicable to his claim for PTSD because he has not established that he has any mental impairment on account of this condition.  See 38 C.F.R. § 3.304(f), requiring this diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV criteria).

That is to say, there is no current disability due to PTSD to, in turn, attribute to his military service, even under these revised (lesser) standards for establishing the required underlying stressor.  So the Board does not find that he is prejudiced by deciding this claim without first providing him notice of these new regulations, especially since the Board is in effect granting his claim for a psychiatric disorder, albeit on other grounds that his depression, instead, is secondary to his already service-connected low back disability.  So, ultimately, at least some measure of his mental impairment is being service connected.

And further concerning the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, Social Security Administration (SSA) records, and VA examination and outpatient treatment reports.  He also had VA compensation examinations, both for opinions concerning the etiology of his claimed disabilities (assuming he has them), and especially in terms of their potential relationship to his military service, and to assess the severity of his low back disability since it is already service-connected.  The reports of these examinations, and the other evidence of record, contain the findings needed to properly adjudicate his claims in each of these critical respects such that additional examination is not needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See also 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For the showing of chronic (permanent) disease in service, or within a presumptive period following service, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b).  Where chronicity of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service to the present is required to support the claim.  Id.  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So supporting medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Supporting medical evidence is required, however, when the particular condition claimed is not of the type that is readily amenable to mere lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is reasonable doubt concerning any issue material to the determination of a claim, this doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Entitlement to Service Connection for PTSD or Other Mental Illness such as Depression

The applicable rating criteria for service connection for PTSD, 38 C.F.R. § 3.304(f), were amended on June 18, 1999, and made retroactively effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  The Veteran filed his claim in the interim, in 1997.

Service connection for PTSD requires:  (i) a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) medical evidence establishing a link or nexus between current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

In Cohen, the Court concluded that "under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of predisposition toward development of that condition."  Id., at 141 (incorporating the "eggshell plaintiff" rule to service connection awards).  The Court took judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

Under the previous regulations, if the claimed stressor was related to combat, service department evidence that the Veteran had engaged in combat or that he was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation would be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

Under the amended regulations, the reference to combat citations was removed.  Nonetheless, if the "claimed stressor [was] not combat related, a Veteran's lay testimony regarding in-service stressors [was] insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).

VA since has created additional exceptions to the type and amount of evidence needed to establish the occurrence of a stressor in service, such as when there is a diagnosis of PTSD during service (38 C.F.R. § 3.304(f)(1)), there was fear of hostile terrorist or military activity (38 C.F.R. § 3.304(f)(3)), the Veteran was a prisoner of war (POW) (38 C.F.R. § 3.304(f)(4)), or his claim is predicated on personal or sexual assault (38 C.F.R. § 3.304(f)(5)).

The Veteran's service treatment records are completely unremarkable for any pertinent complaints or psychiatric-related findings.  

A VA examination was performed in March 1998 by Dr. M. U.  The Veteran reported a history of witnessing an automobile accident in May 1976.  His friend, D. H., reportedly was killed when thrown from the vehicle.  But that VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD, in fact, none of the three symptom clusters.  It appeared, instead, that he was suffering from a depressive disorder.  

A VA psychiatric evaluation was performed in August 2001 by Dr. C. W. M..  The Veteran reported a detailed military, social, and occupational history, as well as his litany of symptoms.  He reported having been a "happy go lucky" person, presumably prior to his military service, but now with short fuse.  He attributed his change in personality to the immediately preceding three years or so.  The Axis I diagnosis was depressive disorder, not otherwise specified.

Another VA examination was performed in May 2002 by Dr. R. D. M.  The Veteran reported similar medical, social, and occupational history.  However, he added that he also had witnessed the death of soldier killed during basic training.  He indicated that, during a live fire exercise a soldier stood up and received a fatal shot to the head.  He also acknowledged being stressed out because of his work at the Post Office.  He reported being depressed all the time.  No diagnosis was rendered.

A February 2003 report from Dr. M. stated that it was a clarification of the findings from the May 28, 2002 VA examination.  He concluded the Veteran had PTSD and that either incident claimed would have resulted in PTSD.  However, this examiner could not establish whether the PTSD was service-connected.  He added, however, "[i]t is very probable that [the Veteran's] low back pain is exacerbating his [PTSD]."  He reiterated the Veteran's back condition made the PTSD worse.  He explained this by stating that an anxiety disorder of any type is going to be made worse by a chronic pain problem and also because of the poor social skills that are frequently the result of PTSD are going to make it particularly difficult for a patient with a bad back to function in a work situation.

VA psychiatric examination was conducted in August 2004 by Dr. F. S.  It was noted that the Veteran had begun receiving psychiatric treatment approximately three years earlier, from Dr. L. D.  Most of her notes had diagnosed depression.  This VA psychiatric examiner also referenced VA treatment records and Dr. M's examination report showing a diagnosis of PTSD.  Data from the PTSD checklist revealed a score of 76, which indicated it was highly likely the Veteran met the DSM-IV criteria for PTSD.  Dr. S stated this was consistent with the data from the clinical interview, which also indicated the Veteran suffered from PTSD.  Dr. S added these findings were consistent with those in Dr. M's report, in which a diagnosis of PTSD also was rendered.  Dr. S also stated that data from the Beck Depression Inventory revealed a score of 53, indicating a relatively severe depression.  He said, as well, this was consistent with data from the clinical interview indicating the presence of major depression, as well as all of the medical records, which also listed a diagnosis of major depression.  The Axis I diagnoses were PTSD and major depressive disorder, moderate, recurrent.  This examiner also diagnosed PTSD; however, he did not provide an opinion as to the etiology of the Veteran's psychiatric disorders.

Another examination therefore was performed in September 2004 by Dr. D. M.  This examiner detailed the Veteran's medical history.  It was noted that Dr. M., who had provided the previous opinion, had accepted the entire litany of endorsements by the Veteran and had failed to point to any relationship to the military since the onset of psychiatric symptoms.  This doctor also found the previous opinion of Dr. M speculative in regard to the conclusion that the Veteran's low back pain exacerbated his PTSD.  It was noted that there was no scientific evidence, medical or psychiatric, supporting this conclusion.  He also disagreed that the Veteran had PTSD.  In providing his conclusions, this examiner noted that three previous VA examiners - including Dr. U, a specialist in PTSD, did not diagnose PTSD.  He added that, in reviewing the Veteran's stressor reports, he did not give clear and consistent information.  Further, it was suspected that he did not initially report the stressor involving a fellow soldier being killed during live-fire exercise.  This doctor pointed out that this was an incident that is not easily forgotten.  

Another VA examination in November 2008 noted the Veteran's reported stressors had not been verified.  Also, the diagnostic testing clinical administered PTSD scale (CAPS) did not evidence significant symptoms to warrant a diagnosis of PTSD.  In regard to the etiology of the Veteran's depressive disorder, this examiner indicated the Veteran's depressive symptoms were multi-factorial in nature and, therefore, cannot be considered secondary to his low back disability.


The Veteran has not alleged that he engaged in combat and, therefore, that any of his claimed stressors pertain to events that occurred in that environment or situation.  So he is not entitled to the lesser burden of proof of substantiating his claimed stressors that is provided by 38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there must be independent evidence corroborating his statement as to the occurrence of the claimed stressor - unless he qualifies for one of the other exceptions provided by subparts (f)(1), (f)(3), (f)(4) or (f)(5).  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor or when he does not qualify for one of these exceptions.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, absent one of these stressor exceptions, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A stressor need not be corroborated in every detail, however, and there remains as mentioned the possibility of qualifying for one of the enumerated exceptions to this proof pleading requirement.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002). 


Here, though, there is no competent and credible evidence corroborating the occurrence of the stressors the Veteran has alleged.  He has repeatedly reported witnessing a friend killed in a motor vehicle accident in either June or July 1975, while stationed at Fort Hood.  He provided the name of this person in his responses to a PTSD questionnaire received in June 2003.  VA attempted to verify the death of D. H. in 2004.  A February 2004 reply from the U.S. Armed Services Center for Unit Records Research (CURR) indicated the available U.S. Army casualty database did not list the Veteran's friend as killed in action during the Veteran's tour of duty and suggested that a search of Morning Reports may need to be conducted.  When remanding this claim, it was pointed out the Veteran had alleged that he had witnessed his friend die as a result of an automobile accident, not as a result of combat.  The Board accordingly directed that a search be conducted of active duty personnel killed in either June or July 1975 while stationed at Fort Hood, in an attempt to verify this alleged stressor.  In an August 2007 response the CURR noted that it was able to document 101 ground incidents in the state of Texas during the month of July 1975.  Twelve fatalities resulted from these incidents, however, none involved D. H. as described by the Veteran.

In regards to the stressor that he had witnessed the death of a fellow soldier during basic training, the RO sent a PTSD questionnaire to the Veteran asking that he provide specific details of this event.  It appears that all of his statements within the record regarding the occurrence of this stressor were deemed unverifiable or did not contain significant detail and information so as to permit its verification.  He has been unable to provide a name of the person and only imprecise dates of occurrence.  In fact, he has not provided any other objective evidence to substantiate any of his claimed stressors in service, so they remain unverified, despite the widespread disagreement over whether he has consequent PTSD.

But there remains for consideration whether the Veteran has PTSD or mental illness of some other sort, such as depression, on account of his already service-connected low back disability.  He has been consistently diagnosed with depressive disorder since 1998 or thereabouts.  So there is no disputing he has documented depression.  


Therefore, if it is established his PTSD or depression is proximately due to, the result of, or at the very least aggravated by his service-connected low back disability, then service connection still could be granted on this alternative secondary basis.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Supporting medical nexus evidence is generally needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Despite a rather definitive diagnosis, the record contains evidence both for and against the notion that the Veteran's service-connected low back disability has caused or aggravated his psychiatric disorder, irrespective of the specific diagnosis.  But VA may favor the opinion of one competent medical authority over another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . . .)

In the February 2003 report from Dr. M, it was indicated the Veteran's low back disability had made his PTSD worse.  This doctor added, in explanation, that an anxiety disorder of any type (so whether PTSD, anxiety, depression or whatever specific sort) is going to be made worse by a chronic pain problem.  So this doctor apparently did not believe the exact characterization of the Veteran's psychiatric disorder in the way of a particular diagnosis was ultimately significant in terms of its attribution to his service-connected low back disability.  Moreover, while the VA examiner in 2009 concluded the Veteran's depression was unrelated to his low back disability, this examiner nonetheless acknowledged there are multiple factors leading to the Veteran's depression, which this examiner did not specifically comment on or clarify so appear to include physical disabilities of some unspecified type.  There is also other evidence in the file suggesting the Veteran's depressive symptoms are often exacerbated with an increase in his low back symptoms, notably, the extent of his pain.

So resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's service-connected low back disability has caused or (at the very least) aggravated his variously diagnosed psychiatric disorder.  So his claim must be granted on this alternative secondary basis.  38 C.F.R. §§ 3.102, 3.310(a) and (b); Allen, 7 Vet. App. at 446-48.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

IV.  General Statutes, Regulations and Precedent Cases Governing Claims for Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The present level of disability, however, is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the Court has held that, in determining the "present level of disability" for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

V.  Entitlement to a Higher Rating for the Low Back Disability

The regulations for evaluating spinal disabilities, including IVDS, were revised effective September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions were made to the evaluation criteria the following year, as of September 26, 2003, for purposes of updating the rating schedule with current medical terminology and unambiguous criteria to reflect medical advances since last reviewed.  This included renumbering diagnostic codes; the former Diagnostic Code 5293, as an example, is now Diagnostic Code 5243.

But the revised rating criteria may not be applied to a claim before the effective date of the amended regulation, so only prospectively (not retroactively).  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Rhodan v. West, 12 Vet. App. 55 (1998).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).


Under the former or revised version of the Rating Schedule, degenerative joint disease (i.e., arthritis), if due to trauma and substantiated by 
X-ray findings, shall be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003, in turn, provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The former Diagnostic Code 5292 provided that slight limitation of motion of the lumbar spine warranted an evaluation of 10 percent.  Moderate limitation of motion warranted an evaluation of 20 percent.  Severe limitation of motion warranted an evaluation of 40 percent.  

A 40 percent evaluation also was warranted for severe degenerative disc disease (i.e., IVDS) with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Diagnostic Code 5295 was for lumbosacral strain.  Under this diagnostic code a noncompensable rating was warranted for lumbosacral strain where there are only slight subjective symptoms.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating was also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Ankylosis of the lumbar segment of the spine at a favorable angle warranted a 40 percent evaluation.  A 50 percent evaluation required fixation at an unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5289 (2002).  

The Court has held that when a diagnostic code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the Veteran's joint injury.  DeLuca, supra.

The evidence of record from before the revisions to the rating criteria mentioned includes the reports of private evaluations, SSA evaluations, and numerous VA examinations and outpatient records.  

And as for whether the Veteran should be granted a rating higher than 60 percent under the old regulations that relate to IVDS, a September 1997 electromyograph (EMG) revealed bilateral L5-S1 radiculopathy with active denervation of the distal muscles on the left and left L4-L5 radiculopathy with active denervation of the distal limb muscles.  A magnetic resonance imaging (MRI) report showed degenerative disc disease (DDD) with diffuse disc bulge at the level of L4-L5 with a small central disc herniation component and moderate central disc herniation at the L5-S1causing a mild degree of spinal stenosis.  There was mild facet arthritis, more prominent in L4-L5.  

An April 1998 VA MRI reflected the same results.  An October 1998 radiology study noted DDD with bilateral L5 nerve root impingement more on the left, which was caused by bony ridge, disc bulge and facet hypertrophy.  

During a VA examination in April 1999, there was painful forward flexion to 10 degrees with muscle spasm.  Straight leg raising was positive.  Neurological examination showed decreased soft touch of the left lower extremity.  A February 2000 employment related examination reflected the above findings.  

A March 2001 VA MRI showed advanced severe DDD with hypertrophic spondylosis at the L5-S1.  There was moderate to fairly severe degrees of lateral recess-formanil stenosis.  An August 2001 VA examination disclosed the Veteran had flexion to 70 degrees, extension to 0 degrees, bilateral bend (lateral flexion) to 20 degrees and bilateral rotation was 35 degrees.  Straight leg raising was positive at 60 degrees.  Reflexes were decreased in the left patella tendon.  There was an inch atrophy of the left calf, weak extensors and flexors of the left foot and ankle, and decreased sensation on the lateral calf and foot.  Toe-and-heel walk was difficult with weakness of the left lower extremity, especially the ankle.  The September 2001 VA neurological examination noted decreased strength in the plantar and left knee extensors and flexors.  There was decreased sensation in L4-S1 distribution on the left side.  The left ankle jerk was absent.  The Veteran also needed a cane for assistance.

Orthopedic and neurological examinations were conducted by VA in June 2002.  The examinations were limited due to then recent surgery for vascular problems in the lower extremities.  The examination nonetheless confirmed weakness of the distal muscles of the left leg.  Knee jerk was 1+ and ankle jerk was absent.  There was sensory deficit in the L5-S1 distribution.  The examiner also noted severe radiculopathic pain of the left side.  There was also early diabetic peripheral neuropathy.  The orthopedic examiner suggested lumbar laminectomy.  

A VA examination was conducted in January 2008.  The range-of-motion testing showed forward flexion from 0-25 degrees with pain at 15 degrees.  Extension was 0-20 degrees stopped by pain that began at 15 degrees.  Bilateral lateral flexion was to 20 degrees with pain beginning at 15 degrees.  And bilateral rotation was to 20 degrees and was stopped by pain.  The Veteran exhibited ranges of movement  through all 6 possible directions that was measured at a total of 125 degrees out of a possible 240 degrees in a normal person.  


On neurological examination, he was unable to raise on his left heel.  This was mostly due to his left foot numbness.  He could barely raise on his toes.  He could squat 25 percent.  He fairly executed a tandem walk.  The Romberg test and Lasegue's test were negative.  Deep tendon and patellar reflexes were 2+/4+ bilaterally.  Achilles tendon on the right was 1+/4+ and on the left was 0/4+.  

In regards to IVDS, that examiner indicated the Veteran had initial S1 radiculopathy on the left .  He pointed out that this did not extend to the ankle, heel, or left foot, because this was secondary to diabetes polyneuropathy.  

The RO requested further medical clarification in regards to the symptomatology associated with the Veteran's service-connected IVDS.  In June 2008, another examination was conducted.  The physical findings were similar to those noted during the previous VA examination, except there was a positive left Lasegue's test.  The examiner indicated the neurological dysfunction involving the left leg, including the loss of Achilles reflexes, results from the service-connected DDD of the lumbar spine.  Whereas the reported sensory loss results from the Veteran's diabetes mellitus.

The Veteran's existing low back disability rating of 60 percent already represents the highest possible rating under the former Diagnostic Code 5293 in effect prior to September 23, 2002.  So this rating presumes he has "pronounced" IVDS (versus, say, "severe" IVDS, which only warrants a lesser 40 percent rating).  Moreover, this 60 percent rating under the former DC 5293 already takes into account his sciatic neuropathy affecting his lower extremities, especially his left lower extremity, as evidenced by his characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  And still yet, because it is the highest possible rating under the former DC 5293, and even exceeds the highest possible rating of 40 percent under the former DC 5292 (even assuming he has "severe" associated limitation of motion), consideration of functional loss due to his pain is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

This existing 60 percent rating also is greater than the maximum rating available under the former DC 5289, even if it was shown he has ankylosis of the lumbar segment of his spine, which he does not.  At most, he could receive a lesser 40 percent rating for favorable ankylosis and a 50 percent rating for unfavorable ankylosis, but both of which are less than his existing 60 percent rating.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Even accepting the Veteran has "severe" limitation of motion of this segment of his spine, his motion is not totally restricted or nonexistent so as to warrant concluding he has ankylosis.  So the former DC 5289 does not apply to his situation and circumstances, even despite the fact that it does not provide a rating higher than he already has.  And since there is not ankylosis of the lumbar segment of his spine, there necessarily is not complete bony fixation or ankylosis of his entire spine of the type contemplated by the former DC 5286, when also considering the adjacent dorsal (thoracic) and cervical segments, which, incidentally, were separately ratable under the former DCs 5287 and 5288 as, at most, 40- and 30-percent disabling.

The same is true of the former DC 5295, for lumbosacral strain, as it, too, only provides at most a 40 percent rating, so less than the Veteran's existing 60 percent rating.

Nor is there evidence of residuals of a fractured vertebra, with cord involvement, with the Veteran being bedridden or requiring long leg braces.  Therefore, DCs 5285 (as in effect prior to September 26, 2003) is not applicable, either, though it provides for a higher 100 percent rating.


Considering next the revised rating criteria, the Board finds that a disability rating higher than 60 percent is not warranted even under these new standards.  Under the revised regulations for evaluating IVDS under Diagnostic Code 5293, effective September 23, 2002, and under Diagnostic Code 5243 effective September 26, 2003, it is rated either by separate ratings of its chronic orthopedic and neurologic manifestations or based on the total duration of incapacitating episodes over the past 12 months, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

As provided by the revised DC 5243, the Formula for Rating IVDS Based on Incapacitating Episodes, the maximum rating is 60 percent with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  According to Note (1) in this code, an incapacitating episode is defined as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  It has not been shown that such incapacitation has occurred, but even assuming for the sake of argument it has, and to the required frequency and duration during the past 12 months, it still only warrants at most a 60 percent rating under this code, which the Veteran already has.

Under the General Rating Formula for Diseases and Injuries of the Spine in the revised regulations, DCs 5235-5242, the Veteran's current 60 percent rating is greater than the maximum rating available based on limitation of motion of the thoracolumbar (thoracic and lumbar) segment of his spine, which includes symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Indeed, it exceeds both the 40 percent rating he could receive for forward flexion of his thoracolumar spine limited to 30 degrees or less or for favorable ankylosis of his entire thoracolumbar spine and even the 50 percent rating he could receive for unfavorable ankylosis of his entire thoracolumbar spine.  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  This Veteran has neither, however, for the reasons and bases already discussed.

Under these revised regulations, the General Rating Formula notes that the ratings are for disabilities of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected.  Accordingly, functional loss due to pain is not required.  Johnston, supra.  The only higher rating available is a 100 percent rating requiring  unfavorable ankylosis of the entire spine (thoracolumbar and cervical segments in combination), which as mentioned is not shown by the evidence of record, though the Veteran admittedly has what amounts to severe limitation of motion of his thoracolumbar segment.

The current regulations indicate that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately from the orthopedic impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Formula, Note (1).

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is assigned when there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate incomplete paralysis of the sciatic nerve; 40 percent for moderately severe incomplete paralysis; and a 60 percent rating for severe incomplete paralysis with marked muscle atrophy.  A maximum 80 percent rating requires complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).


The Veteran has moderately severe to severe neurological impairment affecting his lower extremities, but only a portion of which has been attributed to his low back disability versus his diabetic peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that only when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition does 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and attribute any signs and symptoms in question to the 
service-connected disability).  So, in effect, since he does not have ankylosis, he has what amounts to limitation of motion that is at most 40-percent disabling under the former DC 5292 and the revised DCs 5235-5242.  Therefore, the fact that he nonetheless has a 60 percent rating means he is being compensated for an additional 20 percent disability sufficient to contemplate the extent of his lower extremity neurological impairment (sciatic neuropathy or radiculopathy) that is attributable to his low back disability vis a vis his diabetic peripheral neuropathy.  Indeed, this associated neurological impairment was one of the reasons for assigning this higher 60 percent rating under the former DC 5293.  See the May 2003 rating decision assigning this higher 60 percent rating under the former DC 5293 for "pronounced" IVDS based on the results of then current VA examination and treatment records showing spinal stenosis that manifested in radiating symptoms in both lower extremities, and degenerative spondylosis and bulging lumbar disc that manifested in lower extremity weakness and numbness.

Since he does not also have ankylosis, the Veteran cannot alternatively receive a rating at this 60 percent level under the revised criteria of DCs 5235-5242 (especially since there is no provision for such a rating in the new standards) while at the same time receiving a separate rating(s) for his lower extremity neurological impairment because he, in effect, would be receiving even greater compensation when not minimally satisfying the requirements of this level of rating under these revised standards.  In other words, were the Board to assign separate ratings for his lower extremity neuropathy, his combined rating when also considering the 60 percent rating for his low back disability would exceed what he is not otherwise shown to be entitled to under these revised standards, namely, even the lesser 50 percent rating because he does not have ankylosis.

So while it is perfectly acceptable to maintain his existing 60 percent rating under the former DC 5293, there are no grounds or logical bases for increasing this rating under the revised standards (such as by assigning separate ratings under the revised DCs 5235-5242 in combination with DC 8520) because he does not satisfying even the requirements for the lesser 50 percent rating under these new standards.

Moreover, since the Veteran's low back disability has never been more than 
60-percent disabling at any time since October 1996 (one year prior to filing his claim for a higher rating for this disability), the Board cannot "stage" this rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  And as the preponderance of the evidence is against his claim for a schedular rating higher than 60 percent for this disability, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

VI.  Extra-Schedular Consideration

The Board also has considered whether an extra-schedular rating is warranted.  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director of Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  If on the other hand the Rating Schedule criteria do not reasonably describe or contemplate the claimant's disability level and symptomatology, a determination must be made as to whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, it is undisputed the Veteran is significantly limited or impaired as a result of his low back disability, especially since as mentioned he has the highest possible rating of 60 percent for this disability under the former DC 5293.  The Board also sees the RO has granted a total disability rating based on individual unemployability (TDIU), which itself acknowledges the affect and impact this service connected disability has on his ability to work; indeed, this disability is so severe as to effectively preclude him from obtaining and maintaining substantially gainful employment considering his level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  But the medical and other evidence in the file fails to show anything so unique or unusual about his low back disability and consequent functional and occupational impairment that would render application of the regular Rating Schedule criteria inadequate or impractical.  His primary symptoms are chronic pain and resultant limitation of motion.  This pain also radiates into his lower extremities (where he also experiences numbness and weakness), especially into his left leg.  But all of these symptoms are specifically accounted for in the regular schedular rating criteria.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired, especially in cases where the Veteran has a rating in the higher range of the rating spectrum).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, otherwise suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment has been primarily - though perhaps not exclusively, on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  So the Board is not obligated to refer this case for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for service connection for a psychiatric disorder, as secondary to the already service-connected low back disability, is granted.

However, the claim for a rating higher than 60 percent for the low back disability is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


